                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                               SOUTHERN DIVISION
                                 No. 7:17-CV-195-D


CAPE FEAR PUBLIC UTILITY AUTHORITY, )
                                    )
                        Plaintiff,  )
                                    )
                      v.                            )                  ORDER
                                                    )
THE CHEMOURS COMPANY FC, LLC, et al.,               )
                                                    )
                                 Defendants.        )


       On March 2, 2018, defendants moved to dismiss plaintiffs' consolidated class-action

complaint [D.E. 37] and filed a memorandum in support [D.E. 38]. On April 13, 2018, plaintiffs

responded in opposition [D.E. 49]. On April 27, 2018, defendants replied [D.E. 53].

       The court GRANTS IN PART and DENIES IN PART defendants' motion to dismiss,

DENIES defendants' motion to stay, and GRANTS defendants' motion to strike [D.E. 37]. In due

course, the court will issue an order expounding on its conclusions.

       SO ORDERED. This _Zk. day of March 2019.




                                                                                       \
                                                        United States District Judge
